EXHIBIT 10.1

 

Beazer Homes USA, Inc.

2005 Executive Value Created Incentive Plan

Effective October 1, 2004

 

Participation

 

Participation in the 2005 Executive Value Created Incentive Plan (“Executive
VCIP” or “Executive Plan”) is at the discretion of the Compensation Committee of
the Board of Directors and is generally available only to officers who are
full-time employees of Beazer Homes USA, Inc. at the level of Corporate Senior
Vice President and above.  Any participant who ceases to be a full-time employee
will cease participation in the plan at that time.

 

Definitions

 

EBIT - Earnings Before Interest and Taxes.

 

Value Created (VC) - EBIT less a Capital Charge.

 

Incremental Value Created (IVC) - Increase or decrease in Value Created compared
to the prior year.

 

Capital Employed - Total Assets, excluding cash, less Total Liabilities (other
than debt).  Also equal to total debt plus total equity, less cash on hand. 
This represents the total book value of the investment in the business. Capital
Employed is determined daily.

 

Capital Charge – A charge for the use of capital employed in the business. For
the Executive Plan, the Capital Charge is in the range of 11% to 14% of the
Capital Employed.  The Capital Charge for purposes of this Plan shall be
determined from time to time by, and may be adjusted individually or for the
participants as a whole, at the discretion of the Compensation Committee of the
Board of Directors in connection with its review of the Executive Plan.

 

Adjustments to Capital Charge – The Compensation Committee, at its sole
discretion, may approve objectively measurable adjustments to the Capital
Charge, and therefore to VC and IVC, in recognition of special circumstances or
to provide special incentives in the long term interests of value creation. As
an example, credit to the Capital Charge may be granted for purchases of land in
advance of the immediate need for development, thereby encouraging commitments
for future land development.

 

Plan Rules

 

1.                           Initial Bank

Each participant may have a bank set up when they enter the Plan.  The maximum
initial amount in the bank is half of the participant’s salary except the
initial amount in the Bank under this Plan for participants who participated in
any of the Company’s prior VCIPs is their former bank balance adjusted pursuant
to Section 6.

 

--------------------------------------------------------------------------------


 

2.                           Funding of the Potential Annual Awards, and
Percentages of VC and IVC

Each year the participant’s potential award will be funded based upon a set
percentage of VC (if positive) and a set percentage of IVC (if positive).  The
percentage used of VC will vary based upon the level of VC and will decrease as
VC increases.  The percentage of IVC is fixed regardless of the level of VC or
IVC.  Exact percentages are determined by the participant’s position.  Actual
incentive payments to each participant are subject to adjustments for three
additional performance factors:  (a) Profitable Growth, (b) Customer
Satisfaction and (c) Construction Quality and Workplace Safety.  These
additional factors are outlined in Section 9.

 

3.                           Same Percentages of VC and IVC Put in Bank

Each year, the same percentage of VC and the same percentage of IVC used in 2,
above, are also put into a bank.  Unlike the annual payment, however, both
positive and negative numbers are put in to the bank.  The bank balance can
become negative.  The bank is subject to a maximum limit (see Section 6).

 

4.                           One-Third of Bank Paid Out Each Year

Each year, after adding or subtracting the current year’s amounts to the bank,
one-third of the bank is paid out.

 

5.                           Maximum Cash Payment Under Plan Is Set Multiple of
Salary; Excess in Bank

After deduction of the deferred portion specified in Section 10 below, the
maximum annual cash payment is determined as a set multiple of the participant’s
annual salary for that year.  The multiple increases as VC increases. Any excess
over the maximum amount remains in the bank, subject to the limit described in
Section 6.

 

6.                           Bank Has Maximum Limit, Excess Paid in Restricted
Stock and/or Deferred Compensation

The maximum balance of the bank, after current year additions and payments, is
equal to one time that year’s maximum cash payment.  Twenty-five percent (25%)
of any amount over this limit will be awarded in a combination of restricted
stock and/or deferred compensation (see Section 13).  The remaining 75% of that
excess is forfeited.  Any restricted stock and/or deferred compensation will
vest after three years after the end of the fiscal year and is forfeited upon
severance, resignation, retirement, death or termination for any reason before
vesting.

 

7.                           10% of Bank Paid in Deferred Compensation

At the end of each year after current year adjustments have been made, all cash
payments have been made and any reduction for excess over the maximum limit
specified herein, 10% of the ending bank will be awarded as deferred
compensation.  Such deferred compensation will vest three years after the end of
the fiscal year and is forfeited upon severance, resignation, retirement, death
or termination for any reason before vesting.

 

8.                           Bank Is Carried Forward And Is Lost Upon
Termination

The bank balance, positive or negative, is carried forward to the next year. 
Any positive balance in the bank is at risk and may be reduced or eliminated by
performance in subsequent years.  The bank is forfeited upon severance,
resignation, retirement, death or termination for any reason.  The bank is also
forfeited when a participant ceases to be a full-time employee.  The bank is not
deferred compensation.  It represents future bonus potential based upon a
combination of both past and future performance.

 

--------------------------------------------------------------------------------


 

9.                           Additional Performance Factors-Adjustments to
Potential Annual Payment

Actual Incentive Payments are funded based upon 100% of the calculated Value
Created and Incremental Value Created results up to the maximum amount, and then
are adjusted by the following performance factors and percentages.  The
Compensation Committee shall adopt from time to time a schedule showing the
percentage adjustments based on scores or other elements achieved with respect
to the following:

 

(a)

Profitable Growth:

  0% to +10%

(b)

Customer Satisfaction:

-10% to +0%

(c)

Construction Quality and Workplace Safety:

-10% to +0%

 

Actual incentive payments adjustments can vary from -20% to +10% of the amount
that would be payable under Executive VCIP before performance factor
adjustments.  Each factor is outlined below.

 

(a) Profitable Growth: To encourage growth in both revenue and profit margin,
with a higher weighting toward improving profit margin as compared to revenue
growth. However, no positive adjustment to the incentive payment would occur
without revenue growth over the prior year.

 

(b) Customer Satisfaction: To encourage customer service, referrals, and Beazer
brand development, adjustments will occur based upon the results of customer
satisfaction surveys:

 

Recommend to a Friend:

-5.0% to + 0%

Total Satisfaction:

-2.5% to + 0%

Overall Service Satisfaction:

-2.5% to + 0%

 

(c) Construction Quality and Workplace Safety:  To encourage high standards of
construction, workplace safety, and administrative process, Construction and
Safety Evaluation scores will be used to adjust incentive payments using the
following percents:

 

Construction Quality:

-2.5% to + 0%

Workplace Safety:

-2.5% to + 0%

Overall Score:

-5.0% to + 0%

 

Overall Score incorporates Construction, Safety and the Administrative factors
of Engineering, Purchasing, and Insurance.

 

10.                     Election to Defer Portion of Annual Cash Payment

Not later than the December 31st preceding the calendar year to which a bonus
relates, participants may elect to defer a portion of the cash bonus under the
Corporate Management Stock Purchase Program (CMSPP) and/or the Deferred
Compensation Plan.  Details of the CMSPP and the DCP are available separately
from the Corporate Human Resources Department.

 

11.                     Annual Total Award Limit

The maximum total amount of cash paid and, restricted stock (valued at the
current stock price) and deferred compensation paid and/or awarded under Section
6 to any participant in any one year is $10,000,000 excluding the Performance
Factor adjustment and $11,000,000 including the Performance Factor adjustment.

 

12.                     Payments At Discretion of Compensation Committee; Review
and Amendment

Payments under this Plan are made subject to the sole discretion of the
Compensation Committee of the Board of Directors.  Without limiting the
foregoing, the Committee may reduce or disallow any payment or award under this
Plan on a case by case basis in appropriate circumstances, including the

 

--------------------------------------------------------------------------------


 

following: (a) if a participant has breached any corporate policy or ethical
standard, or (b) if a participant has pursued any particular business policy to
advance self-interest at the expense of the interests or policies of the
Company, provided that no such reduction or disallowance shall be allowed to
cause an increase in any other participant’s payment or award under this Plan. 
Annually, the Compensation Committee will review and confirm the calculations of
payments and awards to be made and document such review in writing prior to such
payments and awards being made.  The Compensation Committee intends to review
the Executive Value Created Incentive Plan for potential changes at least every
three years and reserves the right to amend it for any fiscal year prior to the
commencement of such fiscal year, subject to shareholder approval if required by
law, the rules of the NYSE or in order to continue to qualify payments hereunder
as “performance-based compensation” under Internal Revenue Code Section 162(m)
as described in Section 14.

 

13.                     Restricted Stock And Deferred Compensation

Restricted stock awarded under this Plan is awarded based upon the closing stock
price as of the date of such award.  The combination of restricted stock and
deferred compensation to be awarded under Section 6 will be determined by the
Compensation Committee based upon an aggregate limitation of 40,000 shares of
restricted stock in any one year.  Restricted stock and deferred compensation
awarded under this Executive Plan are subject to the terms of any Beazer plan
under which such restricted stock is issued or deferred compensation is awarded
above, such reduction will be made pro rata among those participants receiving
restricted stock.

 

14.                     Status of Value Created Incentive Plan and Tax
Deductibility

This Executive VCIP is effective October 1, 2004, subject to shareholder
approval at the Company’s Annual Meeting in February 2005.  Subject to that
approval, the prior Value Created Incentive Plan is terminated for the
participants under this Executive Plan.  Cash, restricted stock and deferred
compensation payments made under this Executive VCIP are intended to qualify as
“performance-based compensation” under Internal Revenue Code Section 162(m).

 

--------------------------------------------------------------------------------